DETAILED ACTION

Brief Summary
The present application is being examined under the pre-AIA  first to invent provisions.

This is an Advisory action addressing reissue U.S. Application 15/827,260 (hereafter “the ‘260 Application”).

The after-final amendment dated January 29, 2021 will not be entered, as it raises new issues requiring further search and consideration.

Based upon review of the ‘260 Application, the application was filed on November 30, 2017.  The ‘260 Application is a reissue of U.S. Patent No. 9,207,823 (hereafter “the ’823 Patent”), which originally issued on December 8, 2015 with patented claims 1-29, being filed as U.S. Application 14/139,992 on December 24, 2013, which claims foreign priority to the Korean Patent Application 10-2013-0023506, dated March 5, 2013.  

As noted above, the ‘823 Patent issued with claims 1-29.  During this reissue prosecution, claims 30-51 were previously added.  A non-final Office action was mailed on October 5, 2020, which indicated that each of pending claims 1-51 were rejected.  In response, the Applicant filed an amendment dated November 16, 2020, which amended various claims. Subsequently, a final Office action was mailed on December 28, 2020, which indicated that claims 1-21 and 30-51 were rejected, and that claims 22-29 were allowable.

Thus, with the instant after-final amendment not being entered, the status of the claims remains as addressed in the final Office action dated December 28, 2020, with claims 1-51 being pending, having claims 1, 8, 15, 22, 30, 36, 43, and 47 independent.



Response to Amendment
Initially, the Examiner notes that the Applicant filed an AFCP 2.0 Request with the instant amendment. In this regard, because this application is a reissue application of U.S. Patent 9,113,006, the instant application is not eligible to participate in the AFCP 2.0 program.  See AFCP 2.0 form PTO/SB/434, which states in item 8, that “Reissue applications and reexamination proceedings are not eligible to participate in AFCP 2.0.”  Thus the request to participate in AFCP 2.0 is not considered.

Continuing, as noted above, the after-final amendment dated January 29, 2021 will not be entered, as it raises new issues requiring further search and consideration.

Here, with respect to independent claim 1, the after-final amendment proposes amending claim 1 to recite “wherein the obtaining the first and second axis coordinates of the first frame and the obtaining the first and second axis coordinates of the second frame include alternately (i) providing the drive signals in the first direction and sensing the mutual capacitance in response thereto in the second direction and (ii) providing the drive signals in the second direction and sensing the mutual capacitance in response thereto in the first direction”.  Similar proposed amendments are made to independent claims 8 and 15.

Further, with respect to independent claim 30, the after-final amendment proposes amending claim 30 to recite “wherein the method include alternately (i) providing the drive signals in the first direction and sensing the mutual capacitance in the second direction and (ii) providing the drive signals in the second direction and sensing the mutual capacitance in the first direction”.  Similar proposed amendments are made to independent claim 36.

Additionally, the after-final amendment proposes amending claims 43 and 47 to include “a first transceiver …; a second transceiver …; and a driving and sensing circuit configured to alternately, apply driving signals to the first transceiver and receive sensing signals in response thereto through the second transceiver, and apply driving signals to the second transceiver and receive sensing signals in response thereto through the first transceiver.”

Each of these proposed amendments is seen to raise new issues requiring further search and consideration, as the proposed claims are different in scope than that previously considered.  In this regard, in the final Office action dated December 28, 2020, independent claim 22 was indicated as being allowable, whereby on pages 51 and 52 of the final Office action, the Examiner stated:
claim 22, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to have the capacitive touch system, as claimed, include the features that include:
‘a first transceiver which includes a plurality of first group drivers and a plurality of first sensors and is connected to the touch patterns in a first direction on the basis of the touch panel; 
a second transceiver which includes a plurality of second group drivers and a plurality of second sensors and is connected to the touch patterns in a second direction different from the first direction; 
a driving and sensing circuit configured to apply driving signals for changing mutual capacitances of the touch patterns to one of the first and second transceivers and to receive sensing signals through the other transceiver; and 
a processor configured to, alternately calculate first and second axis coordinates of a first frame using sensing signals obtained in the second direction different from the first direction when controlling the driving signals to be provided in the first direction selected in a first phase, and calculate first and second axis coordinates of a second frame using the sensing signals obtained in the first direction by controlling the driving signals to be provided in the second direction in a second phase.”  

With this, the instant proposed after-final amendment appears to add some of the features that were deemed to be patentable in independent claim 22, into the other independent claims.



Particularly, with respect to independent claims 43 and 47, the Applicant argues on page 14 of the Remarks filed January 29, 2021 with the instant after-final amendment that “As discussed in more detail below, Applicants have herein amended independent claims 43 and 47, similar to allowable claim 22, to clarify which of the drivers and sensors are activated in different phases, which are each associated with different directions,…”

But here, the proposed claims 43 and 47 include some of the perceived patentable features of independent claim 22, but lack teaching of “a processor configured to, alternately calculate first and second axis coordinates of a first frame using sensing signals obtained in the second direction different from the first direction when controlling the driving signals to be provided in the first direction selected in a first phase, and calculate first and second axis coordinates of a second frame using the sensing signals obtained in the first direction by controlling the driving signals to be provided in the second direction in a second phase.” 

Looking further at the proposed after-final amendment submitted by the Applicant, the steps of “calculating” the first and second axis coordinates of the first and second frames is further claimed in dependent claims 44 and 48.  Thus, the proposed amendment to independent claims 43 and 47 are seen to raise new issues, requiring further consideration and search, as the scope of the claim is different, broader in scope than that has previously considered.

Further, with respect to the methods defined in independent claims 1, 8, 15, 30, and 36, the proposed amendments to these claims are not seen to define first and second transceivers, nor alternately calculate first and second axis coordinates of a first frame using sensing signals…, and calculate first and second axis coordinates of a second frame…”, as previously defined within independent claim 22.  Thus, the proposed amendments to independent claims 1, 8, 15, 30, and 36 are seen to be broader in scope than that which has been previously considered, and is seen to raise new issues, requiring further consideration and search.



Response to Arguments
Applicant’s arguments with respect to the previously cited rejections of claim(s) 1-21 and 30-51, have been considered but are moot because arguments are drawn to the proposed amended features in the after-final amendment dated January 29, 2021, which is not being entered.

Along this vein, with the after-final amendment dated January 29, 2021 not being entered, the status of the claims remains as addressed in the final Office action dated December 28, 2020.  Particularly, the status of claims 1-51 remains as follows:
a.	Claims 1-21 and 30-42 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2012/0105357, issued to Li et al. (noted as “Li”);
Claim(s) 43, 47, and 51 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2009/0211818, with the inventor of Kondo et al. (noted as “Kondo”);
c.	Claims 44-46 and 48-50 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo in view of Li;
d.	Claim 36 remains objected to for a minor informality;
e.	 Claims 22-29 stand as allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

/CHARLES R CRAVER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992